 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDCentral Bio-Analytical Laboratories,Inc.andLocal1199,Drug and Hospital Employees Union,Retail,Wholesale and Department Store Workers Union,AFL-CIO. Case 29-CA-1191June 26, 1969DECISION AND ORDERBy MEMBERSFANNING, BROWN, AND JENKINSOn January 22, 1968, Trial Examiner William W.Kapell issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certainother unfair labor practices alleged in the complaint,and recommended dismissal of such allegations.Thereafter, the General Counsel filed exceptions totheTrialExaminer'sDecision and a supportingbrief, the Charging Party filed exceptions to part ofthe Trial Examiner's Decision, and the Respondentfiled a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts theTrialExaminer'sfindings,conclusions,andrecommendations, as modified herein.'The Trial Examiner found, and we agree, that theRespondent violated Section 8(a)(1) of the Act byits premature announcement of its health insurancepolicy.However, we find, contrary to the TrialExaminer, that remedial action is required for thisviolation, as hereinafter set forth.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, as'The Trial ExaminercorrectlyrecitedMcQuade's testimony on directexamination that Pachter advised him that he fired Shepard for unionactivityHe also recited his testimony on cross-examination that Pachterdenied firing Shepard for that reason.These inconsistencies are resolved infn23 of hisDecision.We therefore find without merit the Respondent'sclaim that theTrialExaminer committed serious error in omittingMcQuade's testimony on cross-examinationmodified below, and hereby orders that RespondentCentral Bio-Analytical Laboratories, Inc., Brooklyn,New York, its officers, agents, successors, andassigns,shall take the action set forth in the TrialExaminer's Recommended Order, as so modified.Insertthefollowinginthefirstindentedparagraph of the notice, after the word "increases":"or bonuses or make advance announcements ofemployee benefits"TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE'WILLIAM W. KAPELL, Trial Examiner. This matter aproceeding under Section10(b) of the National LaborRelationsAct, as amended, herein called the Act, washeard at Brooklyn, New York, on June 24-25, July 9-10,and October 7 and 28, 1968, with all parties participatingpursuant to due notice on a complaint issued by theGeneral Counsel on April 9, 1968.2 The complaint, insubstance,allegesthatCentralBio-AnalyticalLaboratories, Inc., hereinafter referred to as Central BioorRespondent,engaged in unfair labor practicesproscribed by Section 8(a)(1) and (3) of the Act byspecified acts of unlawful interrogation of their employees,promisesof economic benefits to them and threats ofeconomic reprisals against them to discourage their unionsupport, and the discharge of Robert Shepard because ofhis union activities.Respondent in its answer denied thecommission of any unfair labor practices.All parties were represented and afforded opportunitytoadduce evidence,toexamine and cross-examinewitnesses,and to file briefs. Able and comprehensivebriefswerereceivedfromGeneralCounselandRespondent and have been carefully considered. Upon theentire record in the case, and from my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.COMMERCEAtalltimesmaterialherein,Respondenthasmaintained its principal office and place of business in thevillage of Levittown, county of Nassau, State of NewYork,where it has been engaged in performing medicallaboratory tests and related services. During the past yearin the course and conduct of its operations, it derivedrevenues in excessof $500,000, and purchased and causedto be transported and delivered to its plant laboratoryglassware,chemicals,supplies,and other goods andmaterials valued in excess of $50,000, of which goods andmaterials valued in excessof $50,000 were transported anddelivered to its principal place of business directly fromStates other than New York State.At all times material herein, Patcher'sMedicalLaboratory, Inc., a New York corporation, herein called'Pursuant to unopposed motions during the hearing,the complaint wasamended to correct the name of the Charing Union as it appears herein.Pursuant to the stipulation filed by all parties on January15, 1969, thetranscript is corrected as stipulated.'Based upon charges filed on December27, 1967, andJanuary 16, 1968,respectively,by Local1199, Drug and Hospital Union, Retail, Wholesaleand Department Store Workers Union,AFL-CIO,hereinafter referred toas the Union or Local 1199.177 NLRB No. 9 CENTRAL 1310-ANALYTICAL37Patcher'swithplacesofbusiness in the village ofUniondale, county of Nassau, State of New York, and atthe Levittown plant, and Dr. Gerald Finkel an individualproprietor doing business under the trade name and styleof Laboratories of Gerald C. Finkel, M.D., with hisprincipal place of business at the Levittown plant havebeen engaged in performing medical laboratory tests andrelated services.Respondent admits, and I find, at all times materialherein, that Respondent, Patcher's and Finkel have beenaffiliatedbusinesseswithcommon ownership andoperatorsand constitute a single-integrated businessenterprisewith a common labor policy, and that saidcompanies have been employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDItwas stipulated and I find that at all times materialhereinLocal1199 has been a labor organization withinthe meaning of Section2(5) of the Act.111.THE ALLEGED VIOLATIONSA. BackgroundInMarch 1964,RobertShepard,theallegeddiscriminatee herein, while serving a prison term in AtticaState Prison as a convicted felon for the crime of arsonwrote to Bernard Patcher, the president of Central Biorequestinga job, stating that he had been grantedconditionalparolesubjecttohisfindingsuitableemployment. In his letter Shepard also related that duringhis term in prison he worked in the medical lab of theprison hospital, received extensive psychiatric treatment asa result of which he became aware that the cause of hiscrime was the excessive use of alcohol, and with the helpof Alcoholics Anonymousgainedcontrol ofhis drinkingproblem. Following further correspondence with Shepard,the recommendation of his prison supervisor, and adiscussion with his parole officer, Pachter offered him ajob as an apprentice in the Company's laboratory andShepard was paroled from prison. He began working at asalary of $65 per week and within a year his salary wasraised to $140 a week and then to $200 as a technician. Inaddition, he also earned about $70 per week as a driver,picking up lab specimens from doctors for analysis andthereafter delivering reports of the findings. Pachter alsohired Shepard's wife and two of his daughters, one ofwhom with Mrs. Shepard presently continues in theemploy of the Company.During the course of his employment, Pachter loanedhim money, cosigned notes to help him purchase a home,and helped him personally in other ways. At the end of1965or early 1966, Shepard was promoted to nightsupervisor.However, in or about May 1967,' he failed topass a test which would qualify him to work in thelaboratory as a supervisor for Medicare. As a result, theState inspector required Shepard's dismissal as nightsupervisor in order for the lab to obtain Medicareapproval. The next day Shepard was removed as nightsupervisor and continued his work as a technician withoutreduction in his salary. In early June, soon after hisremoval as night supervisor and following admonitionsfrom Pachter concerning his resumption of drinking whichallegedly adversely affected his work, Shepard got angrywhile at work and abruptly walked out of the lab afterinforming one of his coworkers that he was quitting. Thefollowing workday Shepard reported for work and uponbeing questioned by Pachter as to whether he had quit,replied he had but did not mean it. Pachter then discussedthe situation with him, during which Shepard stated thathe had been upset and nervous and was under a lot ofpressure.Pachter, however, refused to permit him toreturn to work and discharged him.About 2 months later in August, Shepard approachedPachter and requested reinstatement to his former job.Pachter agreed to rehire him on a temporary basis butimposed certain conditions, including assurances fromShepard that he would stop drinking and join AlcoholicsAnonymous, and would agree to have the companybookkeeper deposit his weekly paycheck and apply part ofit to pay his debts, including notes that Pachter previouslyhad cosigned for him. In the meantime Shepard had fallenbehind in payments on one of the notes, for which Pachtercosigned a new note and loaned him additional money.His salary, however, was reduced to $150 per week.Within a short time thereafter Shepard received two$25-a-week increases and again began earning $200 perweek as a technician. One of these increases was tocompensate him for work on urine microscopics doneafter 2 a.m., following the completion of his regular work.InSeptember or October a company driver quit andShepard requested and received permission to undertakethat job, which previously used to be his run.' In October,Shepard confided to Pachter that he was faced withseveral family problems, involving a girlfriend, his wife'sdrinking, and money problems, and expressed a desire toquit and return to prison. Pachter prevailed upon him toconsult his (Pachter's) attorney, which he did in an effortto get himself straightened out, and he remained on thejob.'B. The Union CampaignSoon after Shepard was informed of the reduction inhissalary,he contacted a union representative onDecember 12 for the purpose of unionizing the companyemployees.On Sunday, December 17, a union meetingwas held at the Chaston Lounge, a bar located a fewdoors from the laboratory. About 20 employees attendedthismeetingand according to Shepard he received signedauthorization cards from a number of employees. Duringthat afternoon Pachter received a telephone call fromWilliamPanzella,the night supervisor, to come to the labbecause ofa mixup intests performed the preceding night.Upon his arrival, Panzella informed him that they werehavingunion trouble and suggested thay go to his(Panzella's) home to discuss the matter.' At their meetingin Panzella's homePachter was informed that union cardshad been distributed to the employees during the week.''All dates hereafter refer to the year 1967 unless otherwise noted.'Drivers had specific routes assigned to them for picking up specimens tobe tested and delivering the test findings.'There is also conflicting testimony that during November and DecemberShepard was blamed in connection with missing urines, making incorrectautoanalyzer results, and writing illegible IBM cards, and accused ofperforming urine microscopics before 2 a in., during the time he wassupposed to do his regular work As a result he was taken off the AutoAnalyzer,and the$25 increase in salary given to him to perform that workwas withdrawn.'Before they left the lab other events occurred at the Chaston Loungeand lab,which are relatedinfra.'According to Shephard he had advised Panzella on the previous day,December 16,that he was soliciting union cards and displayed a few signedcards to him 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.The Alleged 8(a)(l) ViolationsThe complaint alleges that Respondent through itsagents and/or supervisors, Pachter, Panzella, and JohnTodaro, interrogated its employees concerning their unionmembership and support of the Union, threatened themwith discharge and other reprisals if they became orremainedunionmembers or supported the Union,promisedand granted wage increases, and offeredcontracts quaranteeing their employment if they abstainedfrom supporting or assisting the Union. General Counselalso contends that Respondent announced the existence ofahealth insurance policy to the employees prior toChristmas, although initially planned to be announced atChristmas as a bonus, in order to adversely affect theUnion's organizing campaign, and thereby also violatedSection 8(a)(1).Respondent denied committing any ofthese violations but in its answer and/or admissions at thehearing denied only the agency or supervisory status ofTodaro' or its responsibility for his activities at timesmaterial herein. It, accordingly, first becomes necessary todetermine the status of Todaro with respect to theviolative incidents attributed to him.1.The alleged agency and/or supervisory status ofTodaroThe parties entered into the following stipulationsconcerning Todaro's activities: Todaro's job was to selllab services to physicians, to confer with physiciansregarding arrears in their accounts, and to substitute forabsent technicians or drivers when so assigned by PachterorGardner T. Jefferies.' His salary was $17,500 plusexpenses and a $20 commission for each new accountwhich he or his salesmen-trainees brought in. Prior to thehiring of Jefferies as general manager in October, Todarointerviewed and hired prospective employees and assignedwork to office worker Beatrice Shepard by advising herwhich drivers were to be sent out first. In October Pachterintroduced a prospective employee (aMr.Nimfo) toTodaro and thereafter asked Todaro'sopinion aboutemploying him. On January 22, 1968, in a conversationwith employee Beatrice Shepard in which she complainedabout being saddled with too much work, Todaro advisedher that he would recommend a raise for her, and shortlythereafter she received a weekly increase of $4.38 in hertake-home pay. Pursuant to Pachter's instructions inDecember, Todaro trained three new salesmen by havingthem accompany him on his calls, and thereafter reportedtheirprogressweekly to Pachter. In January 1968,pursuant to Todaro's recommendation, one of his trainees(Nimfo)receivedadditionaltechnicaltrainingandthereafter was permitted to sell on his own.Panzella testified without contradiction that when heassumed the position of supervisor on the night shift inOctober,he questioned Pachter as to the chain ofcommand and was told that he was responsible first toPachter,thentoTodaro,and thirdly to Jefferies.Employee Gary Albert testified thatinDecember heasked Todaro for a raise which had originally beenpromisedtohimbyTodaro.FollowingTodaro'sassurances, he received a raise of 25 cents to $2.75 anhour.Italso appears that during July 1968, BeatriceShepard received paycheckssignedby Todaro.'Respondent also questioned the agency of Panzella but admitted hissupervisory status.'Jefferies became general manager of the lab in October.Pachter testified that Todaro had no right to hire orfire employeesduringDecember and was only a salesman,and that from May to October, when Jeffries becamegeneral manager,Todaro was used to interview people.2.Conclusions as to Todaro's statusIfindnomerit in Respondent's contention thatTodaro's agency came to an end in October. There is noevidence indicating that the employees whom Todaro hadpreviously interviewed and hired were informed of anychange inhis status, and, apparently, they continued toregard him as part of management. In fact, as appearsinfra,Todaro, in questioning employees concerning theUnion, gave the impression that he was speaking formanagementin attempting to persuade them that theywould not derive any benefits by the advent of the Union,becausea recently obtained health insurance policysatisfied theirmost important demand. It also appearsthat Pachter advised Panzella that Todaro was number 2in the chain of command, thereby rating him even aboveGeneralManager Jefferies. Todaro was also called to amanagement meeting onDecember 17, to discuss theunion problem with Pachter and Policastro, a supervisor.Also,afterOctober he continued to make effectiverecommendations for salaryincreasesto, and training of,employees. Viewing the evidence in its totality, I find thatTodaroattemptedtoadjustemployeegrievances,effectively recommended raises for employees, representedmanagement in dealingwith employees, and gave theimpressionto employees that he was a spokesman formanagement.I,therefore,conclude that, at all timesmaterial herein, Todaro's activities carried on in behalf ofRespondentand with its approval made him its agentand/or supervisor, and also warranted the employees inregardinghim as such. It, accordingly, follows thatRespondent bears the responsibility for his conduct.3.The alleged interrogation, threats of economicreprisal,and promises of economic benefitsAs related above, Pachter was summoned to the lab byPanzelladuring the afternoon of December 17. Later thatday at or about 6 p.m., Todaro appeared pursuant to acall from Pachter who informed him that he had heard of ameeting of employeesto organizea union at the lab.Shortly thereafter, Todaro went to the nearby ChastonLounge to purchasesome cokes.There, he met employeesRonald Johnson, Carl Vinciguerra, Paul Sequeira, andGail Haller. He asked what they were doing at the bar,and was told by either Johnson or Sequeira that they hadattendeda union meeting.Todaro thereupon questionedthemas towhat they wanted, and was informed that therewas no medicalor retirement plan covering the employees.Vinciguerra then inquired as to whether Pachter was atthe lab, and uponbeingtold that he was, he left thelounge.Vinciguerra went to the lab where he met Pachterwho told him that he understood that he (Vinciguerra)was at theunion meeting,and asked why he wanted tojointheUnion afterhaving given2 weeks' notice ofleaving.When Vinciguerra replied that he was concernedabout job securityandworkingconditions,Pachterrevealedthe existence of a new health insurance policy'"and told him that he had intended to announce it to theemployees at Christmasas a bonus.Upon hearing this,"It was stipulatedthat theinsurance had been obtainedby Respondenton December 12, and became effective on that day upon payment of theinitial premium. CENTRAL BIO-ANALYTICALVinciguerrasuggestedthat Pachter inform the employeesat a meeting about theinsuranceplan and, in effect,stated that had the employees known of the changes a lotof "this" could have been avoided.Becomingsomewhatremorsefulabout the whole matter, he then askedAnthony Policastro" what he would like him to do inconnection with it, and it was proposed that following theemployee meeting at which aninsurancerepresentativewould explainthe insuranceplan, he (Vinciguerra) wouldask the employees what their grievances were and wouldreport back to Panzella.On the followingmorning,December 18, TodaroobservedemployeeCatherineMillercrying in theoutpatient department of the lab and inquired as to thereason. She replied that on the preceding day she andLynnMiller had attendedthe unionmeeting and hadsigned unioncards and now regretted it because Pachterhad treated them so well. Todaro then asked what peoplehoped to gain by bringingin a union,but did not recallwhether she made any reply.According to Shepard, Pachter approached him aboutnoon of that day (December18) andasked whether hewas the union "ringleader," to which he replied that hewas for the Union and doing all he could to bring itabout.Pachterallegedlythenberatedhim for hisingratitude after having done so much for him and toldhim that he would have to go out ofbusinessif the Unioncame in. He stated further that he could fire him, andthen instructed him to return to work. Pachter denied everhaving spoken to Shepard on that day or making thealleged threats, and explained that he was out of the labmost of the day at meetings.Basedon the demeanor ofthewitnessesandinviewofShepard'sothermisstatements," Patcher's testimony is credited.EmployeeRonaldJohnsontestifiedthatinaconversation with Todaro on Mondaynight,December 18,he was asked why he signed a union card, and afterreplying that it was to help the employees, they discussedwhat benefits the employees would derivefrom a union,includingthe healthinsuranceplan which already was ineffect.When questioned as to whether Todaro had saidanything to him aboutgettingridof union supporters,Johnson replied that he could not remember it. Hisprehearing affidavit in which he stated that Todaro toldhim he had ways of getting rid of union supporters wasthen shown to him but it failed to refresh his recollectionconcerningthispoint."AlthoughTodarodidnotcontrovert this statement in his testimony, his affidavitwhich was admitted in evidence and stipulated to be truein its contents states that he did not tell Johnson that hehad ways ofgettingridof union supporters by findingtheirwork faulty. Johnson also testified that he toldTodaro that the employees did not want the Union if theycouldobtaincertainbenefits,suchashealthandretirementplans,betterworking conditions,andmoremoney. In view of Todaros affidavit and Johnson'stestimonyoncross-examinationwhich reflected hisuncertaintyandhesitancyabouthavingmade thestatement, I find that Todaro did not tell Johnson that hehad ways ofgettingrid of union supporters.FollowinghisconversationwithJohnson,Todaroapproached Shepard at or about 7:30 p.m. According toShepard, Todaro questioned him as to why he wanted theUnion.When he replied that he wanted a union for"A supervisor who also attended part of the meeting at the lab"Related hereafter"The statement was admitted in evidence as past recollection recorded.39protection and retirement, Todaro asked him whether hewould try to keep the Union out if he were promised acontractwhich would secure his job and give him aretirement policy, to which Shepard responded that hewould let him know. Todaro's affidavit, however, statesthat he only mentioned to Shepard what Johnson had toldhim in his earlier conversation with him, and denieshaving asked Shepard whether he would stop supportingtheUnion if he were given a hospitalization andretirement plan or that Pachter would give him a contractguaranteeinghis job.These statements appearing inTodaro's affidavit are credited, and I find that no offer ofa job guarantee and retirement pay was made to Shepardto oppose the Union.Itwas stipulated that on December 19, Panzella wasinstructed by Pachter to inquire of the employees whythey wanted the Union," and that he, in fact, thereafterquestionedseveralemployeesincludingKrashes,"Griemsman, Fitzgerald, Welsh, and Spiegelman as to whythey wanted the Union and their replies indicated whetherthey signed union cards or attended the union meeting.Employee Paul Sequeira testified without contradictionthat he had a conversation with Todaro on December 18or 19, in which he was asked why he joined the Union.Sequeira replied that it was because he was interested in ahealth plan. Todaro then asked whether he had any othergrievances, he was told that he had none.Pachter testified that on December 19 at or aboutnoontime he had a conversation with Shepard in which hedeplored his poor and inaccurate work, and stated that hewas considering firing him. Shepard begged him toreconsider,promising that he would stop drinking.Pachter also questioned him about the Union and Sheparddenied having signed a union card or that he could deriveany possible benefits from the Union, and stated that hehad tried to talk several employees out of joining theUnion."Employee Gary Albert testified that in a conversationwith Pachter about December 20, he was asked what hethought about the Union and whether the relationshipbetweenmanagement and the employees was strained.Albert replied that b-. would ascertain how the otheremployees felt about the Union and would then make uphismind. Pachter placed this conversation in January orFebruary,and asserted that Albert claimed to beindifferent about the Union because he intended to go tomedical school, and that they discussed Shepard's criminalrecord and what Pachter had done for him. Albert alsotestifiedwithout contradiction that about a week after hisconversation with Pachter, Panzella asked how he feltabout the Union and whether he was in favor or opposedto it, and was told that he favored the Union.Itwas stipulated that in the middle of January 1968,PachterhadaconversationwithemployeeAlfredCarraturo in which he asked how Carraturo felt about theUnion and why he was in favor of it. When Carraturoreplied that he was in favor of unions, Pachter told himthat employees Joe Brocone and Paul Sequeira hadchanged their minds about the Union, and were now"Any contention by Respondent that Panzella acted outside the scope ofhis employment and contrary to Respondent's instructions in this matter isobviously without merit."Krashes also testified that Todaro asked him whether he understoodthe full implications of having signed the union card,and told him not tosign things so quickly in the future"Shepard's testimony that in this conversation he readily admitted hisunion support is not credited. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDopposed to it,and that if he (Carraturo)spoke toSequeira he also would oppose the Union."4.Conclusions as to the alleged interrogations,threats of reprisals,and promises of benefitsAs related and found above, it clearly appears thatPachter, Todaro,and Panzella interrogated employees asto their union sympathies,attendance at union meetings,and benefits which they expected to obtain from theadvent of the Union.As soon as they learned of the unioncampaign they began interrogating the employees in aconcerted effort to persuade them to withdraw theirsupport from,and oppose,theUnion,thereby clearlydemonstrating their union opposition.At no time did theyexplain the purpose of the interrogations to the employeesor give them any assurances that no reprisals would betaken against them.Under these circumstances I find thatthe aforesaid interrogations tended to interfere with theexercise of the statutory rights of employees, and therebyconstituted violations of Section 8(a)(1) of theAct. SeeStruksnes ConstructionCo.,165 NLRB No. 102.In view of my findings that Pachter did not threatenShepard that he would go out of business if the Unioncame in,and that Todaro did not tell Johnson he hadways of getting rid of union supporters or offer Shepard acontract guaranteeing his job and providing a retirementpolicy if he would oppose the Union,Iconclude that theGeneralCounselhasfailedtoestablishby thepreponderance of the evidence that Respondent threatenedeconomic reprisals against, or made offers or promises ofeconomic benefits to, employees to withdraw from and/oroppose the Union.I, therefore,shall recommend that suchallegations in the complaint be dismissed.5.The health insurance policyAs related above, the healthinsurancepolicywasobtained and became effective on December 12, but wasnot disclosed to the employees because Pachter intendedto announce it just before Christmas as a bonus. In thecourseofPachter'sconversationwithVinciguerraconcerning the Union on the night of December 17, heaskedwhy the employees were dissatisfied.WhenVinciguerra replied that they wanted a health insuranceplan, Pachter revealed the existence of the health policy.Vinciguerra thereupon suggested that the employees beinformed about it, and stated that a lot of "this" couldhave been avoided had the employees known about thepolicy."An employee meeting was thereafter held onDecember19atwhichaninsurancecompanyrepresentative explained the benefits of the policy."With respect to Brocone's and Sequeira's alleged disaffection from theUnion,referred to by Pachter,the record shows that on Tuesday,December 19,Joe Brocone informed Jeffenes that he was resigning.Jefferies then attempted to dissuade him from doing so but Broconeinsisted,stating that he had been very active in the Union,and had beenmisled into believing that the employees favored the Union, which hesubsequently learned was untrue.Later that day, Paul Sequeira approachedPachter and said he wished to resign because he felt badly about havingbeen active in the Union's campaign after Pachter had been so good tohim Pachter told him that he was doing a good job and asked him to stayon, expressing his indifference as to whether or not he had signed up withtheUnion. He also advised Sequeira that if he had been around earlier inthe day he would not have accepted Brocone's resignation and would haveattempted to persuade him to stay on, and asked Sequeira to tell Broconehe could have his job back if he wished."Vinciguerra als% stated that he thought the employees would not havesigned up with the Union had they known about the policyTheGeneralCounselcontendsthat,althoughobtainment of the policy on December12,before theunion organizing campaign began did not violatethe Act,the acceleration of the notice of its existence to theemployees was intended to dissuade them from furthersupport of the Union and constituted a violation ofSection 8(a)(1).6.Conclusions as to the health policyIt is obvious that the advancement of the notification ofthepolicy'sexistencefromChristmas,asoriginallyplanned,toDecember 17, 18, and 19, did not in effectgrantany greater benefits to the employees thanpreviously existed.Itdid,however, serve to placate theemployees concerning one of their chief grievances while aunion organizing campaign was in progress,and it wasintended to and undoubtedly did affect their desire for aunion.However, the circumstances leading up to itsaccelerated announcement show that it was induced byVinciguerra's statement that the lack of such a policy wasthe main cause of employee dissatisfaction and motivatedthem to join the Union.Had Pachter refrained frommentioning the existence of the policy until Christmas, asoriginally planned,he would not have violatedthe Act. Asit turned out, the timing of its existence was advanced lessthan a week.At most,itconstituted a technical violationof minimal effect,which would require no relief.7. The allegedwage increases and bonusesThe General Counsel contends that the Respondentpromised and/or granted wage increases to employees attimes material herein in violation of Section 8(a)(1) of theAct.Pachter testified that he gave wage increasespursuant to an established policy based primarily on meritand also on the length of service of the employee, and thatbonuses were given at Christmastime depending upon theamount of money available for that purpose, the length ofservice, the salary of the employee, and how friendly theywere. The record shows that bonuses from $5 to $100were given to employees during December,that varyingwage increases were given to some employees within 2weeks after they were hired whereas other employeesreceived no increases despite employment of as many as 8or 9 months,and that several employees received wageincreases for the payroll weeks ending in late December,while others received such increases in February 1968. Italso appears that new night employees hired in February1968 received salaries in excess of the minimum wagerequirements then in effect, ostensibly to compensate themfor a night differential which was inaugurated at thattime,and that other employees also received salaryincreases which included minimum wage increases as wellas the night differential. Pachter, however, denied that anyof the aforementioned increases were related in any wayto the union campaign,and, it was stipulated that in-theordinary course of business,a wage increase may havebeen given in every month of the year to some employee.8.Conclusions as to the wage increasesIfind that there was no objective standard governingwage increases,includingChristmas bonuses,and thatvaryingwage increases and bonuses were given toemployees during the Union's organizing campaign solelyat the discretion of Pachter.Because of the potentialeffectthatsuch increasesmay have on employees CENTRAL BIO-ANALYTICAL41regarding their support or lack of support during anorganizing campaign,the Board has consistently held thatsuch increases constitute benefits in violation of Section8(a)(1) of the Act,and I so find.D.The Alleged Constructive Discharge of ShepardAs related above, Pachter had a conversation withShepard about noon on December 19, in which hecriticizedhiswork and stated that he was consideringfiring him.Later that evening about 6 p.m., following anemployee meeting at which an insurance representativeexplained the new health insurance policy,Pachtersummoned Shepard and accused him of having previouslylied to him about his union support.When Shepard deniedit,Pachter replied that "this whole thing makes me sick"and walked away.That night while at work,Shepardasked John Carney, a fellow employee why he did notsupport theUnion.Carney replied by relating hisunfortunate experiences on a former job at Kings CountyLaboratory where after working hard and successfullyorganizing the employees for Local 1199,a bargainingcontract was signed.Thereafter,however,the Union failedto support or represent him in an altercation with asupervisor,required him to do picket duty on behalf of theUnion,refused to permit him to work overtime, andcaused him a lot of trouble concerning the payment ofdues.As a result,Carney stated that he was opposed toLocal 1199 but might have become interested if it wereany other Union.After hearing this,Shepard told him "Itlooks like everybody is pulling out on me also. I amstanding all by myself,also. I'm all alone."Carney testified further that the following morning,Shepard told him that he wanted to quit because hecouldn't "take it any more,"nobody was talking to him,everybody was leaving him, and he was unable to "takethe pressure any more."He then asked Carney to tellPachter that he quit but that he should fire him in orderto enable him to collect unemployment insurance. Afterunsuccessfully attempting to talk Shepard out of quitting,and pursuant to Shepard's insistence,Carney approachedPachter and Jefferies and related Shepard'srequest,adding that Shepard was waiting for an answer at theChaston Lounge.Pachter refused to fire him and Carneywas directed to so inform Shepard. After Carney returnedtoShepard and advised him to that effect,Shepardvolunteered to sign any paper in order to get fired andstated that he would continue to sit and drink at thelounge and refuse to make his regular assigned truck runto compel them to fire him. Carney again reported toPachter and Jefferies what he had been told by Shepard,and he was instructed to return to work.In about 15minutes, Shepard called Carney on the phone to ascertainwhat they were going to do. Carney replied that he didnot know and that they were making arrangements to geta substitute driver to make his run.Shepard then statedthat he would quit like a man and to tell them to draw upa letter which he would sign.Carney thereupon againapproached Pachter and related his last conversation withShepard.A resignation was then drawn up by Pachter andJefferies and given to Carney for Shepard'ssignature.Carney then returned to the lounge with Ed Corsi, asalesman,afterbeing instructed tomake sure thatShepard read the resignation and to witness his signature.When presented with the resignation Shepard, however,refused to sign unless he was paid what was owed to him,and Carney conveyed his refusal to Pachter and Jefferies.Pachter and Jefferies then discussed what should be paidto Shepard,and over Jefferies'objections,Pachter decidedto draw up a check for a week and a half salary to begiven to Shepard.19Carney,again accompanied by Corsi,then returned to the lounge and gave the check to Shepardwho signed the resignation"which was witnessed byCarney and Corsi."Shepard's wife testified that her husband told her at thetime his employment was terminated that he quit his jobat the lab because there was too much pressure.He madeno mention at that time that Pachter had threatened toexpose his criminal background unless he quit.It was onlyseveral months later that he informed her about Pachter'sthreats.AnthonyMcQuade,Shepard'sparolesupervisor,testifiedthatShepard informed him shortly after histermination that he had been fired by Pachter because ofhis union activities.Itwas not until the hearing thatMcQuade learned for the first time that Shepard claimedhe was forced to resign to avoid exposure of his criminalbackground. No explanation was offered by Shepard as towhy he failed to inform McQuade about the signing of hisresignation and the circumstances surrounding it.22McQuade testified further that he came to see Pachterupon his request in April 1968,atwhich time Pachterinformed him about the proceedings before the LaborBoard involving Shepard. Pachter also advised him thathe had fired Shepard because of his union activities, hissolicitation of union memberships,and his drinking, andthat in view of what he had previously done for Shepardhe felt his trust in him had been violated.Following theoriginal closing of the hearing,Respondent moved toreopen the hearing in order to cross-examine McQuadefurther,claiming that he had revised his previoustestimony after Respondent's counsel interviewed him and"According to Pachter he actually owed Shepard for half a week butdecided to give him an additional week's salary in lieu of a Christmasbonus which he would have received had he remained in the employ of theCompany."The resignation read as followsIhereby tender my resignation as of this date,December 20,1967 fromCentral Bio-Analytical Laboratories, Inc.There has been no coersion [sic] on the part of the Management ofCentral Bio-Analytical Laboratories,Inc to bring about this decisionand I am signing this of my own free will.Robert V ShepardJohn F.CarneyEdward A Corsi"The above findings are based upon the testimony of Carney, which wascorroborated by Pachter to the extent that he directly participated in theevents. Shepard's version of the matter differs substantially. He testifiedthat he met Pachter on the parking lot on December 20, and in the ensuingconversationPachter threatened to expose his criminal record to hisfriends, relatives,his newly acquired son-in-law, and his parole officerunless he quit,and also offered to give him a week and a half salary and topay off the note on which he cosigned with Shepard. The conversation thenbecame so heated that he (Shepard) was unable to talk to Pachter andwalked away.He then met and told Carney that he could not take anymore with Pachter and requested him to tell Pachter that he would resignunder the conditions set by him and would await Pachter's answer at theChaston Lounge.Carney left to see Pachter and returned shortlyaccompanied')yan unidentifiedman, and requested him to sign aresignation.Shepard refused because no paycheck was offered to him.Carney and his companion thereupon left, but soon returned with apaycheck which Shepard took and then signed the resignation Patchierdenied ever thieatemng to expose Shepard's criminal record unless he quitor offered him any inducements to quit."It is pertinent to note that Shepard made other inconsistent statementstoMcQuade. 'thus,although Shepard testified that he was responsible forinitiating the Union's organizing campaign and was its chief instigator, headvisedMcQuade that other employees were more involved than he in theUnion. 42DECISIONSOF NATIONALLABOR RELATIONS BOARDhe had an opportunity to refer tohis noteswhich hecustomarily made and kept concerning contacts involvingtheparoleeswhom he supervised. The hearing wasreopened and McQuade,upon consulting his notes, whenexamined revised his previous testimony by admitting thatthere was no mentionof Shepard's drinking as one of thecauses for his discharge in his conversation with PachterinApril 1968. He also admitted that his notes reflectedthat Shepard's drinking was discussed in his conversationswith Pachter in June 1967 after Shepard had quit his job,at which time Pachter had stated that Shepard's drinkingwas a reason for refusing to reinstate him. McQuadefurtheradmitted on cross-examination that during hisApril 1968 conversation Pachter denied firing him becauseof his union activities."Viewing all the evidence concerning Shepard'sallegedconstructive discharge and considering the demeanor ofthe witnesses,Ifind it more plausible and persuasive tocredit the version offered by Carney and Pachter, and todiscredit Shepard's version.ConclusionsRegardingthe Constructive Discharge ofShepardThe resolution of the issue as to whether Shepard waspressured into resigning by Pachter'salleged threats toexposehimdependsuponwhoseversionofthecircumstances attending the termination of his services iscredited.Conceivably, some doubt or suspicion can beconjured up as to whether the resignation was "voluntary"because of its timing,inasmuch as it occurred in the midstof a union campaign.However,ifRespondent's version ofthe attendant circumstances is credited,as related above,itwould indicate that Shepard, himself, picked the time.It also appears that at first Shepard informed his wife thathe quit because he was unable to tolerate the tensions ofthe job, which would be consistent with Respondent'sdefense. It was several months later before he advised herthat he was forced to quit in order to avoid having hiscriminal record exposed. Another unexplained facet in theresignation was the failure of Shepard to advise McQuadethathewas pressured into signing a resignation byPachter's threat to expose his criminal record, a matterwhich obviously should have impressed Shepard as beingof paramount interest to his parole officer.I conclude thattheGeneralCounsel has failed to establish by thepreponderance of evidence that Shepard was pressuredinto resigning in order to avoid exposure of his criminalrecordinviolationof Section 8(a)(3) of the Act. I,therefore, recommend that the complaint be dismissedinsofaras it alleges that Shepard was constructivelydischarged in violation of Section 8(a)(3).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurringinconnectionwithRespondent'soperations described in section I, above, have a close,"These inconsistent and conflicting positions allegedly expressed byPachter to McQuade,if credited,would defy any logical explanation. Ifind that McQuade's recollection of these events was confused.In fact, headmitted that he had difficulty in remembering what occurred in hisfrequent contacts involving the parolees whom he supervised because therewere at least 60 of them.Itwould be both plausible and reasonable tosurmise that Pachter told him in his April 1968 conversation that he wasbeing charged in the pending Board proceeding with firing Shepard becauseof his union activities,and that he denied itintimate,and substantial relationship to trade,traffic,and commerce among the several States and constituteunfair labor practices which tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.Upon the foregoing findings of fact and upon the entirerecord in the case,Imake the following:CONCLUSIONS OF LAW1.At all times material herein the Union has been alabor organization within the meaning of Section 2(5) ofthe Act.2.At all times material herein, Respondent, Pachter'sand Finkel constituteda single-integrated business, whichhas been engaged in commerce as an employer within themeaning of Section 2(6) and (7) of the Act.3.By interrogating its employees,grantingwageincreases, and advancing the time of its announcement ofitshealth insurance policy, Respondent interfered with,restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act, within themeaning of and in violation of Section 8(a)(1) of the Act.4.All allegations of the complaint as to which specificfindings of violation have not been made have not beensustainedby the preponderance of the evidence.THE REMEDYHaving found that Respondent violated Section 8(a)(1)of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action, includingthe posting of appropriate notices, designed to effectuatethe policies of the Act. Although Respondent's prematureannouncement of its health insurance policy was atechnical violation, I find that the nature of the violationand the attendant circumstances indicate that no relief isrequired therein, and none will be recommended.Upon the basis of the foregoing findings of fact andconclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I make the following:RECOMMENDED ORDERCentral Bio-Analytical Laboratories,Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Interferingwith,restraining,orcoercing itsemployees in the exercise of their statutory rights withinthe meaning of Section 8(a)(1) of the Act,by interrogatingthem about union matters or granting wage increases orbonuses to influence their union sympathies.However, thisorder shall not be construed to require the rescission ofany wage increases or bonuses heretofore granted.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exercise oftheir rights guaranteed in Section7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policiesof the Act:(a) Post at its laboratories located in NassauCounty,New York,copiesof the attached notice marked"Appendix.""Copies of said notice,on forms provided by"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of CENTRAL BIO-ANALYTICAL43theRegional Director for Region 29, after being dulysigned by Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 29, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith. r'IT IS FURTHER RECOMMENDED that the complaint bedismissedinsofar as it alleges violationsof the Act notspecifically found herein.Appeals Enforcing an Order" shall be substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALI EMPLOYEESTHIS NOTICE IS POSTED BY ORDER OF THE NATIONALLABOR RELATIONS BOARDAfter a trial in which all parties had a chance to giveevidence,aTrialExaminer of the National LaborRelations Board found that we, Central Bio-AnalyticalLaboratories, Inc., violated the National Labor RelationsAct, and ordered us to post this notice to inform ouremployees of their rights.The Trial Examiner's Recommended Order has directedus to assureour employees that:WE WILL NOT question you about your unionactivities or grant wage increases for the purpose ofinfluencingyour union sympathies;WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of yourrights to self-organization or to form, join, or assist anylabor organization, or to bargain collectively with usconcerningterms orconditionsof employment throughthe representative you select, or to refrain from any ofthese activitiesif you so choose, except as these rightsmay be affected by a contract validly made under theNational Labor Relations Act, whereby membership ina labor organization is a condition of employment afterthe 30th day following the date of the contract or thebeginningof a person's employment, whichever is later.All our employees are free to become or remain or torefrainfrombecomingmembers of or withdrawingmembership in any labor organization.DatedByCENTRAL BIO-ANALYTICALLABORATORIES, INC.(Employer)(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcerningthis notice may be directed totheBoard'sRegionalOffice,Fourth Floor, 16 CourtStreet,Brooklyn,NewYork11201,Telephone212-596-3535.